NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                 ______________

                                       No. 20-3404
                                     ______________

                        LISBELL MARIONE PATINO MADGE,
                                                  Petitioner

                                             v.

              ATTORNEY GENERAL UNITED STATES OF AMERICA
                            ______________

                        On Petition for Review of an Order of the
                            Board of Immigration Appeals
                             (Agency No. A043-660-315)
                         Immigration Judge: Matthew Watters
                                    ______________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                 September 23, 2021
                                  ______________

                      Before: JORDAN, PORTER, and RENDELL,
                                   Circuit Judges.

                               (Filed: September 28, 2021)
                                     ______________

                                        OPINION
                                     ______________





 This disposition is not an opinion of the full Court and, under I.O.P. 5.7, is not binding
precedent.
PORTER, Circuit Judge.

      Lisbell Patino-Madge is a native and citizen of Peru and a lawful permanent

resident of the United States. In 2012, she was convicted of retail theft and conspiracy

under Pennsylvania law, for which she received twelve months’ probation. In 2017,

Patino-Madge was convicted of simple assault under Pennsylvania law, for which she

received four to twelve months’ imprisonment. Based on the assault conviction, the

Department of Homeland Security charged her with removability for having been

convicted of (1) two or more crimes involving moral turpitude and (2) an aggravated

felony. The Immigration Judge (“IJ”) sustained the charges, and Patino-Madge appealed

the decision to the Board of Immigration Appeals (“BIA”). The BIA dismissed the

appeal, ruling that Patino-Madge was properly found removable for having been

convicted of an aggravated felony. Patino-Madge timely petitioned this Court for review

of the BIA’s decision. We will deny the petition.

                                             I

      We have jurisdiction over this petition for review under 8 U.S.C. § 1252(a). The IJ

held that Patino-Madge’s assault conviction is both an aggravated felony and a crime

involving moral turpitude, but the BIA affirmed only on the basis that the assault

conviction is an aggravated felony. “Where the BIA affirms and partially reiterates the

IJ’s discussions and determinations, we look to both decisions. If the Board relies only

on some of the grounds given for denying relief, we review only these grounds.” Myrie v.

Att’y Gen., 855 F.3d 509, 515 (3d Cir. 2017) (citations omitted). Our review is thus

limited to whether Patino-Madge’s assault conviction is an aggravated felony, which is a

                                            2
legal question that we review de novo. See Restrepo v. Att’y Gen., 617 F.3d 787, 790 (3d

Cir. 2010). We write for the parties, who are familiar with the record.

                                              II

      “Any alien who is convicted of an aggravated felony at any time after admission is

deportable.” 8 U.S.C. § 1227(a)(2)(A)(iii). Congress defined “aggravated felony” with a

list of offenses. See id. § 1101(a)(43). The list includes “crime[s] of violence” for which

the term of imprisonment is at least one year. Id. § 1101(a)(43)(F). A “crime of violence”

is in turn defined as “an offense that has as an element the use, attempted use, or

threatened use of physical force against the person or property of another.” 18 U.S.C.

§ 16(a). Patino-Madge was sentenced to four to twelve months’ imprisonment for her

simple-assault conviction under 18 Pa. Cons. Stat. § 2701(a)(3). See Bovkun v. Ashcroft,

283 F.3d 166, 170–71 (3d Cir. 2002) (noting that we must “determine what is the term of

imprisonment actually imposed” and concluding that “a sentence with both a minimum

and a maximum term is treated comparably with a functionally equivalent sentence with

only a maximum term”). To resolve this case, then, we need only decide whether simple

assault under section 2701(a)(3) “has as an element the . . . threatened use of physical

force against the person or property of another.” 18 U.S.C. § 16(a).

      We have already answered that question. In Singh v. Gonzales, 432 F.3d 533 (3d

Cir. 2006), we held that “simple assault as defined by 18 Pa. Cons. Stat. Ann.

§ 2701(a)(3) requires specific intent to use, threaten to use, or attempt to use force

against an individual, and is therefore a crime of violence within 18 U.S.C. § 16(a).”

Singh, 432 F.3d at 540. We thus held that the alien was “removable under 8 U.S.C.

                                              3
§ 1227(a)(2)(A)(iii) as an aggravated felon” and denied the petition for review. Id. at

542. Patino-Madge argues that Johnson v. United States, 559 U.S. 133 (2010), abrogated

our decision, so we “should now reverse [our] prior holding from Singh.” Pet’r Br. 11.

We disagree. Singh is still good law, and nothing in Johnson is to the contrary.

       In Johnson, the Supreme Court clarified the meaning of “physical force” in 18

U.S.C. § 924. The Court reasoned that, “in the context of a statutory definition of ‘violent

felony,’ the phrase ‘physical force’ means violent force.” Johnson, 559 U.S. at 140

(quoting 18 U.S.C. § 924(e)(2)(B)(i)). Johnson did not concern § 16(a), the provision at

issue here. But the Court noted that § 924 and § 16 contain “very similar” provisions, and

it looked to cases interpreting § 16 to guide its interpretation of § 924. Id. Specifically,

the Court applied Leocal v. Ashcroft, 543 U.S. 1 (2004), which employed similar

contextual reasoning: in interpreting “physical force” in § 16(a), “we cannot forget that

we ultimately are determining the meaning of the term ‘crime of violence.’” Id. at 11

(quoting 18 U.S.C. § 16(a)); see also Johnson, 559 U.S. at 140. In both cases, the Court

reasoned that the meaning of “physical force” was informed by the context of what it

defined: a violent crime. Leocal, 543 U.S. at 11; Johnson, 559 U.S. at 140. The defendant

in Johnson had been convicted of battery in Florida. Johnson, 559 U.S. at 136. The

physical element of battery under Florida law could be satisfied by any intentional

contact, however minimal. Id. at 138. Because battery under Florida law did not require

violent force, it fell short of the federal statutory definition of a “violent felony.” 18

U.S.C. § 924(e)(2)(B); see Johnson, 559 U.S. at 145.



                                               4
      Singh and Johnson are compatible. In Pennsylvania, a person is guilty of simple

assault if she “attempts by physical menace to put another in fear of imminent serious

bodily injury.” 18 Pa. Cons. Stat. § 2701(a)(3). In Singh, we interpreted “physical

menace” as requiring “some physical act by the perpetrator intended to cause ‘fear of

imminent serious bodily injury’ in the victim.” Singh, 432 F.3d at 539 (quoting 18 Pa.

Cons. Stat. § 2701(a)(3)). Violent force is “force capable of causing physical pain or

injury to another person.” Johnson, 559 U.S. at 140. A threat of “imminent serious

bodily injury” is, therefore, a threat of violent physical force. 18 Pa. Cons. Stat.

§ 2701(a)(3); see Singh, 432 F.3d at 540. Simple assault under § 2701(a)(3) requires a

threat of violent force, so Singh’s analysis is consistent with Johnson.

      Patino-Madge argues that Johnson’s violent-force requirement applies to the

physical-act element of simple assault. She suggests that assault could be a crime of

violence only if it required a violent physical act threatening violent physical force. But

neither § 16(a) nor Johnson imposes such a requirement. Rather, a physical act that

threatens violent force is itself a “threatened use of [violent] physical force.” 18 U.S.C.

§ 16(a); see Johnson, 559 U.S. at 140. As we said in Singh, it is “meaningless” to

distinguish between “physical acts committed to threaten another with corporeal harm”

and the concept of the “‘threatened use of physical force’ employed by § 16(a).” Singh,

432 F.3d at 539–40.

      Simple assault under Pennsylvania law is thus a crime of violence, as we have

already held. Id. at 540. No subsequent case or statute requires us to overturn Singh.

Patino-Madge’s conviction under 18 Pa. Cons. Stat. § 2701(a)(3) is thus a conviction for

                                              5
an aggravated felony and a removable offense. See 8 U.S.C. § 1101(a)(43)(F); 8 U.S.C.

§ 1227(a)(2)(A)(iii).

                                    *         *   *

      We will deny the petition for review.




                                              6